DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 05/25/2021. Claims 2, 9, and 16 were canceled. New claims 21-23 were added. Claims 1, 3-8, 10-15, and 17-23 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-15, and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Responsive to an AFCP 2.0 filing on 04/26/2021, an updated search was previously conducted and a new reference was cited in the Advisory Action of 05/07/2021.
This new reference (Bezawada et al. US 2016/0154839) is incorporated in this Office Action. 

In view of the new references, independent claims 1, 8, and 15 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, 13, 15, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty US 2020/0012451 (“Benisty”) in view of Helmick et al. US 2019/0310913 (“Helmick”) and in further view of Bezawada et al. US 2016/0154839 (“Bezawada”).
As per independent claim 1, Benisty teaches A computer-implemented method, executed on a computing device (A method and apparatus for operating a solid state drive is disclosed, para 0008), comprising:
defining, via the computing device (Device controller 324, para 0050 and FIG. 3), one or more quality of service (QOS) classes for a storage system (One of the QOS requirements is latency of input/output (I/O) commands, para 0045. All pending commands are evaluated and classified into specific QOS classes, para 0051. “Class A” wherein the one or more QOS classes are defined for at least one of: one or more users of the storage system (In order to achieve results that are consistent with user expectations, commands are broken into urgent, high priority, medium priority, low priority and an ASQ section, para 0050 and FIG. 2), and one or more logical storage devices of the storage system (Logical block address (LBA) may be used to determine a priority of a command. A forced unit access (FUA) access command may be submitted in a submission queue and the completion entry may be posted in the corresponding completion queue upon execution of the FUA command, para 0042), wherein the storage system includes a storage processor communicatively coupled to one or more non-volatile memory express (NVMe) devices (FIG. 3 is a block diagram of a memory device 302 that may be a NAND based SSD and includes device controller 324, paras 0059, 0061. NVM Express (NVMe) may be used with a variety of types of non-volatile storage media. One such type of media is a SSD, para 0002);
generating a plurality of queues associated with each QOS class (Referring to FIG. 2, an NVMe Weighted Round Robin (WRR) arbiter is illustrated. The algorithm associated with this arbiter selects between different host SQs (submission queues) in a non-symmetrical manner wherein each queue has its own priority assigned by a host at the initialization phase. In order to achieve results that are consistent with user 
processing one or more input/output (IO) operations associated with the one or more QOS classes on the one or more NVMe devices via the plurality of queues associated with each QOS class (ASQ's proceed under strict priority 1, the highest priority possible. Urgent SQ are sorted through a RR (round-robin) arbiter and are designated as strict priority 2, or the next highest possible priority. High priority SQ's, medium priority SQ's and low priority SQ's are processed through their own respective RR arbiter and then weighted as input into a WWR (weighted round-robin) arbiter, para 0050 and FIG. 2).
Benisty discloses all of the claimed limitations from above, but does not explicitly teach “wherein the one or more NVMe devices is configured in a RAID configuration” and “wherein each of the one or more users of the storage system is associated with a respective deduplication domain”.
However, in an analogous art in the same field of endeavor, Helmick teaches wherein the one or more NVMe devices is configured in a RAID configuration (FIG. 2A is block diagram illustrating a conventional Non-Volatile Memory Express (NVMe) Redundant Array of Independent Disk (RAID) deployment, with RAID operations handled by the host bus adapter, para 0009. As shown in FIG. 2A, data storage devices such as SSDs 0, 1, 2, 3, N (202, 204, 206, 208, 210) form the RAID array, para 0029 and FIG. 2A).
Given the teaching of Helmick, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further 
The combination of Benisty and Helmick does not explicitly teach “wherein each of the one or more users of the storage system is associated with a respective deduplication domain”.
However, in an analogous art in the same field of endeavor, Bezwada teaches wherein each of the one or more users of the storage system is associated with a respective deduplication domain (FIG. 3 illustrates a multi-tenant storage system 100 with deduplication storage system 200. Multi-tenant storage system 200 may be associated with user 1, user 2, and user 3, para 0031. Deduplication storage system 200 includes a hash store 206 for user 1, a hash store 208 for user 2, and a hash store 210 for user 3, para 0032 and FIG. 3. Hash store 206 for user 1 contains all hash values associated with only data received from user 1 and stored in deduplication storage system 200, and may be used to determine whether there are duplicates of certain blocks of data for data only associated with user 1, para 0033 and FIG. 3. Hash stores 208 and 210 are similarly configured respectively for user 2 and user 3, para 0033 and FIG. 3).
Given the teaching of Bezwada, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Benisty and Helmick with “wherein each of the one or more users of the storage system is associated with a respective deduplication domain”. The motivation would be that the method and apparatus disclosed improves on security vulnerabilities, para 0030 of Bezwada. 
As per dependent claim 3, Benisty in combination with Helmick and Bezwada discloses the method of claim 1. Benisty teaches wherein each QOS class defines a priority level for IO operations associated with each QOS class (In order to achieve results that are consistent with user expectations, commands are broken into urgent, high priority, medium priority, low priority and an ASQ section, para 0050 and FIG. 2).
As per dependent claim 6, Benisty in combination with Helmick and Bezwada discloses the method of claim 1. Benisty teaches wherein processing the one or more IO operations associated with the one or more QOS classes on the one or more NVMe devices includes processing IO operations from the plurality of queues associated with each QOS class via round-robin scheduling (High priority SQ's, medium priority SQ's and low priority SQ's are processed through their own respective RR (round-robin) arbiter, para 0050 and FIG. 2).
As per claims 8, 10 and 13, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 3 and 6. See FIG. 3 of Benisty for computer system 300 with host memory. The host memory may store a computer program product for execution by the computer system.
As per claims 15 and 17, these claims are respectively rejected based on arguments provided above for similar rejected claims 1 and 3. See FIG. 3 of Benisty for computer system 300.
As per dependent claim 22, Benisty in combination with Helmick and Bezwada discloses the method of claim 1. Benisty teaches wherein the plurality of queues includes a plurality of pairs of IO submission queues and IO completion queues generated for the one or more QOS classes associated with a respective user of the one or more users (NVM Express is based on a paired submission and completion queue mechanism. Commands are placed by host software into a submission queue in the host and then transmitted to a solid state drive, for example. Completions (actions that are completed by the SSD) are placed into the associated completion queue by the controller of the SSD, para 0044. In order to achieve results that are consistent with user expectations, commands are broken into urgent, high priority, medium priority, low priority and an ASQ section, para 0050 and FIG. 2).
Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty in view of Helmick and in further view of Bezwada and in further view of Morgan et al. US 2003/0076849 (“Morgan”).
As per dependent claim 4, Benisty in combination with Helmick and Bezwada discloses the method of claim 3. Benisty, Helmick, and Bezwada may not explicitly disclose, but in an analogous art in the same field of endeavor, Morgan teaches further comprising: receiving a request to increase the priority level associated with a QOS class of the one or more QOS classes (A port receives a fourth traffic flow (packet) matching Cond4 (priority increased to 3 of a QOS policy rule, see FIG. 9) of the policy rules. A new queue may be created based on available resources, para 0067 and FIG. 10);
generating one or more additional queues for the plurality of queues associated with the QOS class (If enough resources are available to the port, the 
Given the teaching of Morgan, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Benisty and Helmick with “further comprising: receiving a request to increase the priority level associated with a QOS class of the one or more QOS classes” and “generating one or more additional queues for the plurality of queues associated with the QOS class”. The motivation would be that queues may be dynamically created based on varying flow of traffic, para 0005 of Morgan.
As per dependent claim 5, Benisty in combination with Helmick and Bezwada discloses the method of claim 3. Benisty, Helmick, and Bezwada may not explicitly disclose, but in an analogous art in the same field of endeavor, Morgan teaches further comprising: receiving a request to decrease the priority level associated with a QOS class of the one or more QOS classes; and removing at least one queue from the plurality of queues associated with the QOS class (The packet processor de-allocates resources allocated to an existing queue if the existing queue is associated with a priority that is lower than the priority indicated for the new queue, para 0010).
Given the teaching of Morgan, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Benisty and Helmick with “further comprising: receiving a request to decrease the priority level associated with a QOS class of the one or more QOS classes; and removing at least one queue from the plurality of queues 
As per dependent claims 11-12, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 4-5.
As per dependent claims 18-19, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 4-5.
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty in view of Helmick and in further view of Bezwada and in further view of Suri et al. US 2020/0050403 (“Suri”).
As per dependent claim 7, Benisty in combination with Helmick and Bezwada discloses the method of claim 1. Benisty and Helmick may not explicitly disclose, but in an analogous art in the same field of endeavor, Suri teaches wherein processing the one or more IO operations associated with the one or more QOS classes on the one or more NVMe devices includes adding each new IO operation associated with each QOS class to an emptiest queue of the plurality of queues associated with each QOS class (Referring to FIG. 10, at 1014, the QOS manager delays the release of the I/O command until an inbound queue to the QOS manager reaches an empty state, para 0106 and FIG. 10).
Given the teaching of Suri, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Benisty and Helmick with “wherein processing the one or more IO operations associated with the one or more QOS classes on the one or more NVMe devices includes adding each new IO operation associated with each QOS class plurality of queues associated with each QOS class”. The motivation would be that the allocation or distribution of aggregate bandwidth may be provided as QOS or managed performance of storage access provided by a storage media switch, para 0025 of Suri.
As per dependent claims 14 and 20, these claims are rejected based on arguments provided above for similar rejected dependent claim 7.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty in view of Helmick and in further view of Bezwada and in further view of Liu et al. US 2014/0331001 (“Liu”).
As per dependent claim 21, Benisty in combination with Helmick and Bezwada discloses the method of claim 1. Benisty, Helmick, and Bezwada may not explicitly disclose, but in an analogous art in the same field of endeavor, Liu teaches wherein the storage processor includes a multicore central processing unit (CPU) (Host storage device 105 may be a four core processor based system, paras 0002 and 0021).
Given the teaching of Liu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Benisty, Helmick, and Bezwada with “wherein the storage processor includes a multicore central processing unit (CPU)”. The motivation would be that per core submission/completion queues may avoid locking, para 0021 of Liu.
As per dependent claim 23, Benisty in combination with Helmick and Bezwada discloses the method of claim 22. Benisty, Helmick, and Bezwada may not explicitly disclose, but in an analogous art in the same field of endeavor, Liu teaches wherein a first pair of the plurality of pairs of IO submission queues and IO completion queues are associated with a first core of a multicore central processing unit (CPU) (Host storage device 105 may be a four core processor based system, paras 0002 and 0021. On the four core processor based system, there may be a submission queue 101/completion queue 102 pair per core to avoid locking and ensure data structures are created in the appropriate processor core's cache, para 0021 and FIG. 1), and at least a second pair of the plurality of pairs of IO submission queues and IO completion queues are associated with a second core of the multicore CPU (Host storage device 105 may be a four core processor based system, paras 0002 and 0021. On the four core processor based system, there may be a submission queue 101/completion queue 102 pair per core to avoid locking and ensure data structures are created in the appropriate processor core's cache, para 0021 and FIG. 1).
Given the teaching of Liu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Benisty, Helmick, and Bezwada with “wherein a first pair of the plurality of pairs of IO submission queues and IO completion queues are associated with a first core of a multicore central processing unit and at least a second pair of the plurality of pairs of IO submission queues and IO completion queues are associated with a second core of the multicore CPU”. The motivation would be that per core submission/completion queues may avoid locking, para 0021 of Liu.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID YI/Supervisory Patent Examiner, Art Unit 2132